EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of ABC Acquisition Corp 1502 We hereby consent to the inclusion in the Form 10 Amendment No.1 Registration Statement of our report dated August 19, 2010 with respect to our audit of the financial statements of ABC Acquisition Corp 1502 as of June 30, 2010 and for the period from inception (April 12, 2010) through June 30, 2010. /s/ DNTW Chartered Accountants, LLP DNTW Chartered Accountants, LLP Markham, Ontario, Canada October 28
